DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 01/14/2021 with respect to claim(s) 1, 11, 12, 14, 16, and 21 have been considered but are moot in view of the new ground(s) of rejection set forth below with new prior art Moberg et al. (US 2011/0053602 A1). The amendment for claim 1 includes “determining, at the mobile node, whether the first link quality exceeds a first threshold parameter and whether the second link quality exceeds a second threshold parameter”, “wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types”, and “receiving, at the base station and from the mobile node, a list of link measurements indicating the link quality for only those links determined to have a respective link quality that exceeds a respective threshold parameter”. Claims 11, 12, 14, 16, and 21 have similar amendments. 	Delsol teaches in Fig. 5A and [0173] a configuration parameter includes event-triggered criteria for the UE to report. [0025] defines trigger event occurs when a result of measurement meets or exceeds a threshold value. [0177]-[0178] discloses UE1 determines that at least one of the conditions has been met in step s517 and reports in step s519 information of cells including any UE-R cells, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 has occurred. [0111]-[0146] discloses a determining, at the mobile node, whether the first link quality exceeds a first threshold parameter and whether the second link quality exceeds a second threshold parameter” and “receiving, at the base station and from the mobile node, a list of link measurements indicating the link quality for only those links determined to have a respective link quality that exceeds a respective threshold parameter”.
	Moberg teaches in [0030] different types of repeaters have different value of G_max, where G_max is determined by a received signal power, in [0066] mobile terminals may rely on more than one repeaters for UL/DL transmission, and in [0077] mobile terminals measure CQI to repeaters. Therefore, Moberg teaches “wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types”.
	Examiner notes that Applicant defines in [0039] of the PGPub US 2017/0374575 A1 that “A relay node can generally be defined as a wireless radio access point for relaying transmission and which thus does not implement all of the functionalities of a base station. It is in general not directly connected to the core network but uses wireless access (inband or outband) for backhaul link to connect with a base station”, and submits that Tenny et al. (US 9,521,565 B2) teaches in col. 6 ll. 3-37 an access terminal measures signal strength to target access point (=first type of the first relay node) and serving access point (=second type of the second relay node) by using different signal strength thresholds defined for different access points (=first parameter and second parameter, first type is different from second type, different threshold parameters are assigned to different types). It may be reasonable to interpret Tenny’s access point to the claimed relay node.	

Claim Objections
 	Claim(s) 1, 11, 16, and 21 is/are objected to because of the following informalities:  
Claims 1, 11, and 16 recite “the first parameter and the second parameter” but it should be “the first threshold parameter and the second threshold parameter”.	Claim 21 recites “whether the first link quality exceeds a threshold parameter” and “the first parameter and the second parameter” but it should be “whether the first link quality exceeds a first threshold parameter” and “the first threshold parameter and the second threshold parameter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 11, 12, 14, 16, 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claims 1, 11, 16, and 21 recite similar limitation: “wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types”.	The above recited limitation in view of the claim as a whole appears to require different threshold parameters for different types of first and second relay nodes that are to be measured.	Claims 12 and 14 recite similar limitation: “wherein the threshold parameter is determined based on a type of the relay node, and different values of the threshold parameter are assigned to different types of relay node”.	The above recited limitation in view of the claim as a whole appears to require different values of the threshold parameter for different types of relay nodes that are to be measured. 	However, the specification appears to disclose different threshold parameters for different types of mobile nodes that are measuring the link quality to the first and second relay nodes. For instance, if the mobile node is a UE, then the mobile node uses a threshold q_UE to measure link quality to relay nodes (Fig. 10). But if the mobile node is a relay node, then the mobile node uses a threshold q_node for measuring link quality to other relay nodes (Fig. 11). Specifically, pg. 13 ll. 21-26 disclose mobile nodes of a same type use a same threshold parameter. 	Claims 4, 7-9, 13, 17-18, 22-23, and 25-26 are rejected similarly due to their dependency to claims 1, 11, 12, 14, 16, or 21.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claim(s) 1, 4, 7-9, 11-14, 22-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2015/0312788 A1) in view of Kwon et al. (US 2014/0056163 A1), Moberg et al. (US 2011/0053602 A1).

Regarding claim 1, Delsol discloses A method of obtaining link measurements in a mobile telecommunications system, the system comprising a base station configured to communicate with at least one terminal and one or more relay nodes configured to relay downlink and/or uplink transmissions between the at least one terminal and the base station (Fig. 5A: eNB communicates with UE1 via UE2-R and UE3-R), the method comprising:
sending, by the base station and to a mobile node, measurement instructions for measuring a link quality, wherein the measurement instructions comprise a list identifying at least a first relay node and a second relay node (Fig. 5A, [0171], [0173]-[0175]: eNB1 computes a list L = {UE-R & eNB}, generates parameter including criteria for measuring RSRP, RSRQ, and RSCP, and sends configuration parameters/data including list L to UE1 via UE2-R in steps s501-s507, wherein the message further includes MeasConfig IE specifying the kind of measurements need to be initiated by UE1 for measuring signals to neighboring base stations and relaying mobile telephones, such as UE2-R and UE3-R),
wherein the mobile node is one of the at least one terminal and the one or more relay nodes (Fig. 5A: UE1 (=terminal) and UE2-R (=relay node)),
measuring, at the mobile node, the first link quality and the second link quality (Fig. 5A, [0173]: measurement includes RSRP, RSRQ, or RSCP. [0177]: UE1 measures cells identified in the list ;
determining, at the mobile node, whether the first link quality exceeds a first threshold parameter and whether the second link quality exceeds a second threshold parameter (Fig. 5A, [0173]: configuration parameter includes event-triggered criteria for UE to report. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value. [0177]-[0178]: UE1 determines that at least one of the conditions has been met in step s517and reports in step s519 information of cells including any UE-R cells, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 has occurred. [0111]-[0146]: list of different conditions for R0-R6 include threshold values (=first threshold parameter and second threshold parameter));
receiving, at the base station and from the mobile node, a list of link measurements indicating the link quality for only those links determined to have a respective link quality that exceeds a respective threshold parameter ([0173], [0178]: UE1 sends measurement report to the eNB1 via UE2-R, wherein the report includes measurement results for UE-R cells based on event-triggered criteria, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 (=threshold) has occurred. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value).
Delsol does not disclose measurement instructions comprise timing information identifying a first timing for measuring a first link quality with the first relay node and a second timing for measuring a second link quality with the second relay node, the first relay node transmits a first sounding signal in first communication resources at the first timing, the second relay node transmits a second sounding signal in second communication resources at the second timing, the first relay node does not transmit in the second communication resources at the second timing, and the second relay node does not transmit in the first communication resources at the first timing; wherein the link quality indicated in the list of one or more link measurements is determined at least in part by measuring the first sounding signal during the first timing and the second sounding signal during the second timing, and wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types.
However, Kwon discloses measurement instructions comprise timing information identifying a first timing for measuring a first link quality with the first relay node and a second timing for measuring a second link quality with the second relay node (Fig. 2, [0037], [0039]-[0044]: AP sends measurement request frame to measurer STA1 which includes information for measuring SNR, RSSI, etc. and the measurement window indicating the time duration that measurement needs to be done, i.e., when to measure a reference signal ([0040]) or duration of each sounder’s assigned transmission ([0041]). The sounders STA2-n transmit sounding signals at the assigned transmission, i.e., every STA sends a reference packet during RAW period at its own defined time slot, and the measurer STA1 can identify the corresponding sounders ([0043]). Note: first link quality with first relay node is RSSI between STA1 and STA2 and second link quality with second relay node is RSSI between STA1 and STA3), the first relay node transmits a first sounding signal in first communication resources at the first timing, the second relay node transmits a second sounding signal in second communication resources at the second timing, the first relay node does not transmit in the second communication resources at the second timing, and the second relay node does not transmit in the first communication resources at the first timing (Fig. 2, [0036], [0044]: ; wherein the link quality indicated in the list of one or more link measurements is determined at least in part by measuring the first sounding signal during the first timing and the second sounding signal during the second timing (Fig. 2, [0039]-[0044]: measurer STA1 measures SNR, RSSI, etc. to sounders STA2-n based on the measurement window indicating when to measure a reference signal ([0040]) or the duration of each sounder’s assigned transmission ([0041]), i.e., the sounders STA2-n transmit sounding signals at the assigned transmission and the measurer STA1 can identify the corresponding sounder ([0043]). The measurement report includes results for specific sounders where decoding failed and/or succeeded ([0042]). Note: measuring first sounding signal during first timing is measuring RSSI between STA1 and STA2 and measuring second sounding signal during second timing is measuring RSSI between STA1 and STA3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to measure RSSI during specific time windows instructed in the measurement request from the AP, where every STA sends a sounding signal during a specific RAW period at its own defined time slot, as taught by Kwon.
Doing so provides nearby channel measurement for stations that are hidden from one another (Kwon: abstract) because the AP sends both the measurer and sounder a measurement window to measure and transmit reference signals.
Delsol in view of Kwon does not disclose wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types.
However, Moberg discloses wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types ([0030]: different types of repeaters have different value of G_max, where G_max is determined by received signal power. [0066]: mobile terminals may rely on more than one repeaters for UL/DL transmission. [0077]: mobile terminals measure CQI to repeaters). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to use different values for different types of repeaters, as taught by Moberg.
Doing so provides a dynamically settable G_max allowing those skilled in the art to vary the value as needed or desired (Moberg: [0030]).

Regarding claim 4, Delsol in view of Kwon and Moberg discloses all features of claim 1 as outlined above. 
Delsol further discloses sending the measurement instructions to the mobile node and to another mobile node (Figs. 1, 5A/5B, [0174]-[0175]: step S507: the measurements are sent to/received by the UE1 3-1 (i.e. the mobile node) and also (step S505) sent to/received by UE3-3 (i.e. another mobile node), wherein the measurement instructions are sent to the mobile node and to the another mobile node either at the same time or separately (Fig. 5A-5B, [0174]-[0175]: the measurement reconfiguration message is first sent to the UE 3-3, and then forwarded/sent to the UE 3-1 with “minimal processing” (i.e. sent at approximately the same time with minimal processing delay)).

Regarding claim 7, Delsol in view of Kwon and Moberg discloses all features of claim 1 as outlined above. 
Delsol further discloses wherein the measurement instructions comprise a third threshold parameter for configuring another one of the mobile nodes to report link measurement only in the event that the link measurement is above the third threshold parameter (Fig. 5A, [0174]: eNB1 sends configuration parameters/data to UE1, wherein the message includes MeasConfig IE comprising measurement parameters for events R0-R6. [0112]-[0146], [0149]: events R0-R6 include threshold values chosen by the base station. [0240]: configure different thresholds for serving and neighbor cell(s). [0006]: serving cell are operated by base station or relay node (=third threshold parameter for configuring another one of the mobile nodes). [0087]: Fig. 1, [0087]: multiple cells, i.e. cell 1, cell 2, R-cell 3, and R-Cell 4. [0248]: instead of measuring RSRP of cells, RSRP measurement can be configured for relays. [0173], [0178]: UE1 sends measurement report to the eNB1, wherein the report includes measurement results for UE-R cells based on event-triggered criteria, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 (=threshold) has occurred. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value).

Regarding claim 8, Delsol in view of Kwon and Moberg discloses all features of claim 1 as outlined above.
Delsol further discloses wherein the second threshold parameter is for configuring a plurality of the mobile nodes (Fig. 5A, [0174]: eNB1 sends configuration parameters/data to UE1, wherein the message includes MeasConfig IE comprising measurement parameters for events R0-R6. [0112]-[0146], [0149]: events R0-R6 include threshold values chosen by the base station. [0240]: configure same thresholds for serving and neighbor cell(s). [0006]: serving cell are operated by base station or relay node (=second threshold parameter for configuring a plurality of mobile nodes, see Fig. 1: cells of relay 3-3 and relay 3-4). [0087]: Fig. 1, [0087]: multiple cells, i.e. cell 1, cell 2, R-cell 3, and R-Cell 4. [0248]: instead of measuring RSRP of cells, RSRP measurement can be configured for relays. [0104]: base station can control mobile telephones 3 (=plurality of mobile nodes) to instruct them to perform signal measurements).

Regarding claim 9, Delsol in view of Kwon and Moberg discloses all features of claim 1 as outlined above. 
Delsol further discloses wherein sending, by the base station and to the mobile nodes, measurement instructions comprises:
sending first measurement instructions to a first sub-set of the mobile nodes (Fig. 1, [0081]: a set of terminals 3-1 to 3-4. Fig. 5A-5B, [0174]-[0175]: steps S505/S507: a measurement reconfiguration message is sent to terminals 3-1 and 3-2 (=first subset of terminals)); and 
sending second measurement instructions to a second sub-set of the mobile nodes (Fig. 1, [0081]: a set of terminals 3-1 to 3-4. Fig. 5A-5B, [0174]-[0175]: steps S543/S545: a measurement reconfiguration message is sent to terminals 3-1 and 3-4 (=second subset of terminals)), wherein the second sub-set is different from the first sub-set (Fig. 5A/5B: first subset of UE 3-1 and UE 3-3 is different than the second subset of UE 3-1 and UE 3-4).

Regarding claim 23, Delsol in view of Kwon and Moberg discloses all features of claim 1 as outlined above. 
Delsol further discloses wherein the base station is connected directly to a core network, and the one or more relay nodes are not connected directly to the core network (Fig. 1: eNB is .

Regarding claim 25, Delsol in view of Kwon and Moberg discloses all features of claim 24 as outlined above. 
Delsol further discloses wherein the measurement instructions further comprise at least one of: a number of times to measure the link quality, an indication of whether to take an average of multiple measurements of the link quality, and an indication of whether to measure the link quality across a full bandwidth ([0242]: events R0-R6 might be specified such that a minimum duration of time is met, i.e., for a minimum number of consecutive measurements such as more than one measurements).

Regarding claim 26, Delsol in view of Kwon and Moberg discloses all features of claim 1 as outlined above. 
Delsol further discloses wherein the measurement instructions comprise the first and second threshold parameters, and the first and second threshold parameters are constant values determined by the base station ([0174]: the configuration message is included in a MeasConfig IE which further includes measurement parameters for at least one of the events R0-R6 that includes threshold values (=first and second threshold parameters) for RSRP. [0111]-[0146]: list of different conditions for R0-R6, where RSRP is a constant value).

Regarding claim 11, Delsol discloses Circuity for a base station for obtaining link measurements in a mobile telecommunications system, the system comprising the base station being configured to communicate with at least one terminal and one or more relay nodes configured to relay downlink and/or uplink transmissions between the at least one terminal and the base station (Fig. 5A: eNB communicates with UE1 via UE2-R and UE3-R. Fig. 3: main components of base station), wherein the circuity comprises a controller element and a transceiver element configured to operate together to (Fig. 5: controller and transceiver circuit of base station):
send, to a mobile node, measurement instructions for measuring a link quality wherein the measurement instructions comprise a list identifying at least a first relay node, and a second relay node (Fig. 5A, [0171], [0173]-[0175]: eNB1 computes a list L = {UE-R & eNB}, generates parameter including criteria for measuring RSRP, RSRQ, and RSCP, and sends configuration parameters/data including list L to UE1 via UE2-R in steps s501-s507, wherein the message further includes MeasConfig IE specifying the kind of measurements need to be initiated by UE1 for measuring signals to neighboring base stations and relaying mobile telephones, such as UE2-R and UE3-R),
wherein the mobile node is one of the at least one terminal and the one or more relay nodes (Fig. 5A: UE1 (=terminal) and UE2-R (=relay node)),
measure, at the mobile node, the first link quality and the second link quality (Fig. 5A, [0173]: measurement includes RSRP, RSRQ, or RSCP. [0177]: UE1 measures cells identified in the list included in the MeasConfig IE in step s515. [0174]: the list includes list of base station cells and/or relaying mobile telephone cells, such as UE2-R and UE3-R. [0178]: UE1 reports information of cells including any UE-R cells, such as UE2-R=-50dBm and UE3-R=-30dBm. [0248]: instead of measuring RSRP of cells, RSRP measurement can be configured for relays);
determine, at the mobile node, whether the first link quality exceeds a first threshold parameter and whether the second link quality exceeds a second threshold parameter (Fig. 5A, [0173]: configuration parameter includes event-triggered criteria for UE to report. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value. [0177]-[0178]: UE1 determines that at least one of the conditions has been met in step s517and reports in step s519 UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 has occurred. [0111]-[0146]: list of different conditions for R0-R6 include threshold values (=first threshold parameter and second threshold parameter));
receive, from the mobile node, a list of link measurements indicating a link quality for only those links determined to have a respective link quality that exceeds a respective threshold parameter ([0173], [0178]: UE1 sends measurement report to the eNB1 via UE2-R, wherein the report includes measurement results for UE-R cells based on event-triggered criteria, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 (=threshold) has occurred. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value).
Delsol does not disclose measurement instructions comprise timing information identifying a first timing for measuring a first link quality with the first relay node and a second timing for measuring a second link quality with the second relay node, the first relay node transmits a first sounding signal in first communication resources at the first timing, the second relay node transmits a second sounding signal in second communication resources at the second timing, the first relay node does not transmit in the second communication resources at the second timing, and the second relay node does not transmit in the first communication resources at the first timing; wherein the link quality indicated in the list of one or more link measurements is determined at least in part by measuring the first sounding signal during the first timing and the second sounding signal during the second timing, and wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types.
However, Kwon discloses measurement instructions comprise timing information identifying a first timing for measuring a first link quality with the first relay node and a second timing for measuring a second link quality with the second relay node (Fig. 2, [0037], [0039]-[0044]: AP sends measurement request frame to measurer STA1 which includes information for measuring SNR, RSSI, etc. and the measurement window indicating the time duration that measurement needs to be done, i.e., when to measure a reference signal ([0040]) or duration of each sounder’s assigned transmission ([0041]). The sounders STA2-n transmit sounding signals at the assigned transmission, i.e., every STA sends a reference packet during RAW period at its own defined time slot, and the measurer STA1 can identify the corresponding sounders ([0043]). Note: first link quality with first relay node is RSSI between STA1 and STA2 and second link quality with second relay node is RSSI between STA1 and STA3), the first relay node transmits a first sounding signal in first communication resources at the first timing, the second relay node transmits a second sounding signal in second communication resources at the second timing, the first relay node does not transmit in the second communication resources at the second timing, and the second relay node does not transmit in the first communication resources at the first timing (Fig. 2, [0036], [0044]: every sounder STA2-n sends a reference packet during RAW period at its own defined time slot which is a different time slot from other sounders STA2-n. [0043]: reference packet is sounding signal); wherein the link quality indicated in the list of one or more link measurements is determined at least in part by measuring the first sounding signal during the first timing and the second sounding signal during the second timing (Fig. 2, [0039]-[0044]: measurer STA1 measures SNR, RSSI, etc. to sounders STA2-n based on the measurement window indicating when to measure a reference signal ([0040]) or the duration of each sounder’s assigned transmission ([0041]), i.e., the sounders STA2-n transmit sounding signals at the assigned transmission and the measurer STA1 can identify the corresponding sounder ([0043]). The measurement report includes results for specific Note: measuring first sounding signal during first timing is measuring RSSI between STA1 and STA2 and measuring second sounding signal during second timing is measuring RSSI between STA1 and STA3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to measure RSSI during specific time windows instructed in the measurement request from the AP, where every STA sends a sounding signal during a specific RAW period at its own defined time slot, as taught by Kwon.
Doing so provides nearby channel measurement for stations that are hidden from one another (Kwon: abstract) because the AP sends both the measurer and sounder a measurement window to measure and transmit reference signals.
Delsol in view of Kwon does not disclose wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types.
However, Moberg discloses wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types ([0030]: different types of repeaters have different value of G_max, where G_max is determined by received signal power. [0066]: mobile terminals may rely on more than one repeaters for UL/DL transmission. [0077]: mobile terminals measure CQI to repeaters). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for 
Doing so provides a dynamically settable G_max allowing those skilled in the art to vary the value as needed or desired (Moberg: [0030]).

Regarding claim 12, Delsol discloses A method of reporting link quality, in a mobile telecommunications system, the system comprising a base station configured to communicate with at least one terminal and one or more relay nodes configured to relay downlink and/or uplink transmissions between the at least one terminal and the base station (Fig. 5A: eNB communicates with UE1 via UE2-R and UE3-R. Fig. 3: main components of base station), wherein the method is for reporting link quality at a mobile node, a mobile node being one of the at least one terminal and the one or more relay nodes (Fig. 5A: UE1 (=terminal) and UE2-R (=relay node)), and comprises:
receiving measurement instructions from the base station, wherein the measurement instructions comprise a list identifying one or more relay nodes for measuring link quality (Fig. 5A, [0173]-[0175]: eNB1 computes a list L = {UE-R & eNB}, generates parameter including criteria for measuring RSRP, RSRQ, and RSCP, and sends configuration message including list L to UE1 via UE2-R in steps s501-s507, wherein the message further includes MeasConfig IE specifying the kind of measurements need to be initiated by UE1 for measuring signals to neighboring base stations and relaying mobile telephones, such as UE2-R and UE3-R);
generating a measurement report by, for each of the one or more relay nodes identified in the list and different from the mobile node ([0177]-[0178]: UE1 generates measurement report including measurement results for UE-R cells from list L, such as UE2-R=-50dBm and UE3-R=-30dBm, in step s517):
(a)	attempting a discovery process for the relay node (Fig. 5A, [0177]: UE1 measures cells identified in the list included in the MeasConfig IE in step s515. [0197]: the measurement is performed when UE1 can detect UE-relay cells);
(b)	in a case that the relay node has been discovered and in response to discovering the relay node, measuring the fink quality between the mobile node and the relay node (Fig. 5A, [0177]: UE1 measures cells identified in the list included in the MeasConfig IE in step s515. [0197]: the measurement is performed when UE1 can detect UE-relay cells); 
(c)	in a case that the link quality has been measured, determining whether the measured link quality between the mobile node and the relay node exceeds a threshold parameter ([0177]-[0178]: UE1 determines that one of the conditions has been met in step s517, wherein the condition is events R0-R6 (=threshold). [0111]-[0146]: list of different conditions for R0-R6);
(d)	when it is determined that the link quality exceeds the threshold parameter, including the link quality indicator for the relay node in the measurement report ([0173], [0178]: UE1 sends measurement report to the eNB1 via UE2-R, wherein the report includes measurement results for UE-R cells based on event-triggered criteria, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 (=threshold) has occurred. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value); and 
(e)	when it is determined that the link quality is below the threshold parameter, not including the link quality indicator for the relay node in the measurement report ([0173], [0178]: UE1 sends measurement report to the eNB1 via UE2-R, wherein the report includes measurement results for UE-R cells based on event-triggered criteria, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 (=threshold) has occurred. [0025]: trigger event occurs when result of measurement meets or In other words, when the event-triggered criteria is not met or exceeded (=below the threshold parameter), the measurement is not reported); and
reporting, to the base station, the measurement report ([0178]: UE1 sends measurement report to the eNB1 via UE2-R).
Delsol does not disclose attempting discovery process at a timing specified by the base station in the measurement instructions; and wherein the threshold parameter is determined based on a type of the relay node, and different values of the threshold parameter are assigned to different types of relay nodes. 
However, Kwon discloses attempting discovery process at a timing specified by the base station in the measurement instructions (Fig. 2, [0037], [0039]-[0044]: AP sends measurement request frame to measurer STA1 which includes information for measuring SNR, RSSI, etc. and the measurement window indicating the time duration that measurement needs to be done, i.e., when to measure a reference signal ([0040]) or duration of each sounder’s assigned transmission ([0041]). The sounders STA2-n transmit sounding signals at the assigned transmission, i.e., every STA sends a reference packet during RAW period at its own defined time slot, and the measurer STA1 can identify the corresponding sounders ([0043]). Note: first link quality with first relay node is RSSI between STA1 and STA2 and second link quality with second relay node is RSSI between STA1 and STA3)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to measure RSSI during specific time windows instructed in the measurement request from the AP, where every STA sends a sounding signal during a specific RAW period at its own defined time slot, as taught by Kwon.

Delsol in view of Kwon does not disclose wherein the threshold parameter are determined based on a type of the relay node, and different values of the threshold parameter are assigned to different types of relay nodes.
However, Moberg discloses wherein the threshold parameter are determined based on a type of the relay node, and different values of the threshold parameter are assigned to different types of relay nodes ([0030]: different types of repeaters have different value of G_max, where G_max is determined by received signal power. [0066]: mobile terminals may rely on more than one repeaters for UL/DL transmission. [0077]: mobile terminals measure CQI to repeaters). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to use different values for different types of repeaters, as taught by Moberg.
Doing so provides a dynamically settable G_max allowing those skilled in the art to vary the value as needed or desired (Moberg: [0030]).

Regarding claim 13, Delsol in view of Kwon and Moberg discloses all features of claim 12 as outlined above. 
Delsol does not disclose, but Kwon discloses wherein
the list identifying the one or more relay nodes includes timing information for at least one relay node, the timing information identifying a timing for measuring the link quality with the at least one relay node ([0039]-[0040]: the information on the measurement window indicates the time duration that measurement needs to be done, i.e., a series of time windows in periodic manner, where the information related to start time of measurement window is indicated as to when to measure a reference signal. [0044]: every STA sends reference packet during RAW period at its own defined time slot),
in the case that the at least one relay node has been discovered, the link quality between the mobile node and the at least one relay node is measured at a time selected based on the timing information (Fig. 2, [0044]: every STA sends reference packet during RAW period at its own defined time slot. [0042]: STA1 sends measurement report including RSSI measurement results for specific sounders, i.e. those sounders where decoding failed or succeeded. [0043]: reference packet is sounding signal. Note: since STA2 sends sounding signal at its own defined time slot and STA1 succeeds in decoding the sounding signal (=discovered), STA1 can measure the sounding signal and provide the measurement report).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the list, as taught by Delsol, to include measurement window indicating a timing duration to measure RSSI to a STA when the sounding signal is successfully decoded at the measurement window, as taught by Kwon.
Doing so allows the base station to provide measurement options to include identification of transmitters whose reference packets the receiver successfully decoded (Kwon: [0027]) and provide nearby channel measurement for stations that are hidden from one another (Kwon: abstract) because the AP sends both the measurer and sounder a measurement window to measure and transmit reference signals.

Regarding claim 14, Delsol discloses A mobile node for reporting link quality, in a mobile telecommunications system, the system comprising a base station configured to communicate with at least one terminal and one or more relay nodes configured to relay downlink and/or uplink transmissions between the at least one terminal and the base station (Fig. 5A: eNB communicates with UE1 via UE2-R and UE3-R. Fig. 3: main components of base station), wherein the mobile node is one of the at least one terminal and the one or more relay nodes (Fig. 5A: UE1 (=terminal) and UE2-R (=relay node)), is configured to:
receive measurement instructions from the base station, wherein the measurement instructions comprise a list identifying one or more relay nodes for measuring link quality (Fig. 5A, [0173]-[0175]: eNB1 computes a list L = {UE-R & eNB}, generates parameter including criteria for measuring RSRP, RSRQ, and RSCP, and sends configuration message including list L to UE1 via UE2-R in steps s501-s507, wherein the message further includes MeasConfig IE specifying the kind of measurements need to be initiated by UE1 for measuring signals to neighboring base stations and relaying mobile telephones, such as UE2-R and UE3-R);
generate a measurement report by, for each of the one or more relay nodes identified in the list and different from the mobile node ([0177]-[0178]: UE1 generates measurement report including measurement results for UE-R cells from list L, such as UE2-R=-50dBm and UE3-R=-30dBm, in step s517):
(a)	attempt a discovery process for the relay node (Fig. 5A, [0177]: UE1 measures cells identified in the list included in the MeasConfig IE in step s515. [0197]: the measurement is performed when UE1 can detect UE-relay cells);
(b)	in a case that the relay node has been discovered and in response to discovering the relay node, measure the fink quality between the mobile node and the relay node (Fig. 5A, [0177]: ; 
(c)	in a case that the link quality has been measured, determine whether the measured link quality between the mobile node and the relay node exceeds a threshold parameter ([0177]-[0178]: UE1 determines that one of the conditions has been met in step s517, wherein the condition is events R0-R6 (=threshold). [0111]-[0146]: list of different conditions for R0-R6);
(d)	when it is determined that the link quality exceeds the threshold parameter, include the link quality indicator for the relay node in the measurement report ([0177]-[0178]: UE1 reports in step s519 information of cells including any UE-R cells, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 (=threshold) has occurred. [0111]-[0146]: list of different conditions for R0-R6); and 
(e)	when it is determined that the link quality is below the threshold parameter, exclude the link quality indicator for the relay node from the measurement report ([0173], [0178]: UE1 sends measurement report to the eNB1 via UE2-R, wherein the report includes measurement results for UE-R cells based on event-triggered criteria, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 (=threshold) has occurred. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value. In other words, when the event-triggered criteria is not met or exceeded (=below the threshold parameter), the measurement is not reported); and
report, to the base station, the measurement report ([0178]: UE1 sends measurement report to the eNB1 via UE2-R).
Delsol does not disclose attempting discovery process at a timing specified by the base station in the measurement instructions; and wherein the threshold parameter is determined based on a type of the relay node, and different values of the threshold parameter are assigned to different types of relay nodes. 
However, Kwon discloses attempting discovery process at a timing specified by the base station in the measurement instructions (Fig. 2, [0037], [0039]-[0044]: AP sends measurement request frame to measurer STA1 which includes information for measuring SNR, RSSI, etc. and the measurement window indicating the time duration that measurement needs to be done, i.e., when to measure a reference signal ([0040]) or duration of each sounder’s assigned transmission ([0041]). The sounders STA2-n transmit sounding signals at the assigned transmission, i.e., every STA sends a reference packet during RAW period at its own defined time slot, and the measurer STA1 can identify the corresponding sounders ([0043]). Note: first link quality with first relay node is RSSI between STA1 and STA2 and second link quality with second relay node is RSSI between STA1 and STA3)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to measure RSSI during specific time windows instructed in the measurement request from the AP, where every STA sends a sounding signal during a specific RAW period at its own defined time slot, as taught by Kwon.
Doing so allows the base station to provide measurement options to include identification of transmitters whose reference packets the receiver successfully decoded (Kwon: [0027]) and provide nearby channel measurement for stations that are hidden from one another (Kwon: abstract) because the AP sends both the measurer and sounder a measurement window to measure and transmit reference signals.
Delsol in view of Kwon does not disclose wherein the threshold parameter are determined based on a type of the relay node, and different values of the threshold parameter are assigned to different types of relay nodes.
However, Moberg discloses wherein the threshold parameter are determined based on a type of the relay node, and different values of the threshold parameter are assigned to different types of relay nodes ([0030]: different types of repeaters have different value of G_max, where G_max is determined by received signal power. [0066]: mobile terminals may rely on more than one repeaters for UL/DL transmission. [0077]: mobile terminals measure CQI to repeaters). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to use different values for different types of repeaters, as taught by Moberg.
Doing so provides a dynamically settable G_max allowing those skilled in the art to vary the value as needed or desired (Moberg: [0030]).

	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2015/0312788 A1) in view of Kwon et al. (US 2014/0056163 A1), Moberg et al. (US 2011/0053602 A1), and Knowles et al. (US 2015/0215057 A1).

Regarding claim 22, Delsol in view of Kwon and Moberg discloses all features of claim 1 as outlined above. 
Delsol in view of Kwon and Moberg does not disclose, but Knowles discloses wherein the mobile node is configured to measure a first the strength (read as power level) of the first sounding signal in response to detecting the first sounding signal during the first sounding period, and to measure a second strength (read as power level) of the second sounding signal in response to detecting the second sounding signal during the second sounding period(Fig. 2, [0054]-[0058]: portable device 13 receives measurement request 201 during time period t1 to start a measurement process 203. AP 10 sends a first signal 204 and when the portable device 13 detects the signal during the measurement process, the portable device 13 can identify the first signal based on its power level. Similarly, [0060]-[0066] discloses portable device 13 receives measurement request 208 during time period t2, STA 11 sending second signal 212, portable device 13 detecting the signal during the measurement process and identifying the second signal based on its power level. Note: the actual measuring of the signal happens during the measurement process when the portable device detects the signal. The portable device is able to receive one signal only because the AP sends a quiet message 202 and 209).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 3-1, as taught by Delsol, to start a measurement process during a predetermined time period sent by the AP and upon detecting a signal to identify the signal based on the power level, as taught by Knowles. Note: Knowles discloses that the general principles can be applied to other applications without departing the spirit and scope of the invention, see [0044].
Doing so allows the portable device to identify the signal without an interference and helps the AP to receive a report with information of a specific signal only (Knowles: [0053], [0055], [0057]).

	Claim(s) 16-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2015/0312788 A1) in view of Kwon et al. (US 2014/0056163 A1), Lee et al. (US 2015/0327265 A1), and Moberg et al. (US 2011/0053602 A1).

A method of generating a signal for link measurement reports in a mobile telecommunications system, the system comprising a base station configured to communicate with at least one terminal and one or more relay nodes configured to relay downlink and/or uplink transmissions between the at least one terminal and the base station (Fig. 5A: eNB communicates with UE1 via UE2-R and UE3-R), the method comprising:
receiving, at the first relay node, measurement instructions from the base station, wherein the measurement instructions comprise a list identifying at least the first relay node for measuring a first link quality (Fig. 5A, [0171], [0173]-[0175]: eNB1 computes a list L = {UE-R & eNB}, generates parameter including criteria for measuring RSRP, RSRQ, and RSCP, and sends configuration parameters/data including list L to UE1 via UE2-R in steps s501-s507, wherein the message further includes MeasConfig IE specifying the kind of measurements need to be initiated by UE1 for measuring signals to neighboring base stations and relaying mobile telephones, such as UE2-R and UE3-R. [0082]: all mobile telephones 3 support relaying. Thus UE1 can operate as a relay);
identifying a timing for measuring the first link quality with the first relay node (Fig. 5A, [0177]: UE1 measures cells identified in the list included in the MeasConfig IE in step s515. [0254]: step s515 is repeated at predefined intervals. Note: UE1 measures RSSI between UE1 (=first relay node) and UE2-R);
measuring, at the first relay node, the first link quality and the second link quality (Fig. 5A, [0173]: measurement includes RSRP, RSRQ, or RSCP. [0177]: UE1 measures cells identified in the list included in the MeasConfig IE in step s515. [0174]: the list includes list of base station cells and/or relaying mobile telephone cells, such as UE2-R and UE3-R. [0178]: UE1 reports information of cells including any UE-R cells, such as UE2-R=-50dBm and UE3-R=-30dBm. [0248]: instead of measuring RSRP of cells, RSRP measurement can be configured for relays. Note: UE1 measures RSSI between UE1 and UE2-R (=first link quality) and UE1 and UE3-R (=second link quality));
determining, at the first relay node, whether the first link quality exceeds a threshold parameter and whether the second link quality exceeds the threshold parameter (Fig. 5A, [0173]: configuration parameter includes event-triggered criteria for UE to report. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value. [0177]-[0178]: UE1 determines that at least one of the conditions has been met in step s517and reports in step s519 information of cells including any UE-R cells, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 has occurred. [0111]-[0146]: list of different conditions for R0-R6 include threshold values (=first threshold parameter and second threshold parameter)); and
receiving, at the base station and from the first relay node, a list of link measurements indicating the link quality for only those links determined to have a respective link quality that exceeds a respective threshold parameter ([0173], [0178]: UE1 sends measurement report to the eNB1 via UE2-R, wherein the report includes measurement results for UE-R cells based on event-triggered criteria, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 (=threshold) has occurred. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value).
Delsol does not disclose wherein the measurement instructions comprise timing information identifying a timing for measuring a second link quality a second relay node; and generating a sounding signal at the first relay node and at a time corresponding to the timing for measuring the first link quality with the first relay node; and stopping sidelink transmissions at a time corresponding to the timing for measuring the second link quality with the second relay node; and wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types; and wherein the first link quality comprises a measurement of the sounding signal made during the timing for measuring the first link quality.
However, Kwon discloses wherein the measurement instructions comprise timing information identifying a timing for measuring a second link quality a second relay node (Fig. 2, [0037], [0039]-[0044]: AP sends measurement request frame to measurer STA1 which includes information for measuring SNR, RSSI, etc. and the measurement window indicating the time duration that measurement needs to be done, i.e., when to measure a reference signal ([0040]) or duration of each sounder’s assigned transmission ([0041]). The sounders STA2-n transmit sounding signals at the assigned transmission, i.e., every STA sends a reference packet during RAW period at its own defined time slot, and the measurer STA1 can identify the corresponding sounders ([0043]). Note: first link quality with first relay node is RSSI between STA1 and STA2 and second link quality with second relay node is RSSI between STA1 and STA3); 
generating a sounding signal at the first relay node and at a time corresponding to the timing for measuring the first link quality with the first relay node (Fig. 2, [0044]: every STA sends reference packet during RAW period at its own defined time slot. [0043]: reference packet is sounding signal);
wherein the first link quality comprises a measurement of the sounding signal made during the timing for measuring the first link quality (Fig. 2, [0039]-[0040]: STA1 measures based on series of time windows in periodic manner, where the information related to start time of measurement window is indicated as to when to measure a reference signal. Note: STA1 measures RSSI to STA2 (=first link quality) at a different time when STA1 measures RSSI to STA3 based on the series of time windows and when STA2 and STA3 send their sounding signal during RAW period at its own defined time slot).

Doing so provides nearby channel measurement for stations that are hidden from one another (Kwon: abstract) because the AP sends both the measurer and sounder a measurement window to measure and transmit reference signals.
Delsol in view of Kwon does not disclose stopping sidelink transmissions at a time corresponding to the timing for measuring the second link quality with the second relay node; and wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types.
However, Lee discloses stopping sidelink transmissions at a time corresponding to the timing for measuring the second link quality with the second relay node ([0238]-[0240]: AP sends a DRAW to prohibit STA from performing transmission for relay transmission duration. DRAW are also sent to relay AP to disallow transmission in transmission duration of another relay).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE1 when measuring RSRP, RSRQ, or RSCP to UE3-R, as taught by Delsol, to disallow transmission in transmission duration of another relay, as taught by Lee. 
Doing so efficiently allocates limited spectrum resources across the multiple relay environment while reducing interference between nodes.
Delsol in view of Kwon and Lee does not disclose wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types.
However, Moberg discloses wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types ([0030]: different types of repeaters have different value of G_max, where G_max is determined by received signal power. [0066]: mobile terminals may rely on more than one repeaters for UL/DL transmission. [0077]: mobile terminals measure CQI to repeaters). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to use different values for different types of repeaters, as taught by Moberg.
Doing so provides a dynamically settable G_max allowing those skilled in the art to vary the value as needed or desired (Moberg: [0030]).

Regarding claim 17, Delsol in view of Kwon, Lee, and Moberg discloses all features of claim 16 as outlined above. 
Delsol does not disclose, but Kwon discloses wherein the measurement instructions comprise timing information identifying the timing for measuring the first link quality with the first relay node (Fig. 2, [0037], [0039]-[0044]: AP sends measurement request frame to measurer STA1 which includes information for measuring SNR, RSSI, etc. and the measurement window indicating Note: first link quality with first relay node is RSSI between STA1 and STA2 and second link quality with second relay node is RSSI between STA1 and STA3)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the measurement request, as taught by Delsol, a measurement window, as taught by Kwon.
Doing so provides nearby channel measurement for stations that are hidden from one another (Kwon: abstract) because the AP sends both the measurer and sounder a measurement window to measure and transmit reference signals.

Regarding claim 21, Delsol discloses Circuitry for a relay node for generating a signal for link measurement reports in a mobile telecommunications system, the system comprising a base station configured to communicate with at least one terminal and one or more relay nodes configured to relay downlink and/or uplink transmissions between the at least one terminal and the base station wherein the relay node is one of the one or more relay nodes and wherein the circuitry comprises a controller element and a transceiver element configured to operate together to (Fig. 5A: eNB communicates with UE1 via UE2-R and UE3-R. Figs. 2A-B: UE1/UE2-R with controller and transceiver circuit):
receive, at the first relay node measurement instructions from the base station, wherein the measurement instructions comprise a list identifying at least the first relay node for measuring a first link quality (Fig. 5A, [0171], [0173]-[0175]: eNB1 computes a list L = {UE-R & eNB}, generates Thus UE1 can operate as a relay);
identifying a timing for measuring the first link quality with the first relay node (Fig. 5A, [0177]: UE1 measures cells identified in the list included in the MeasConfig IE in step s515. [0254]: step s515 is repeated at predefined intervals. Note: UE1 measures RSSI between UE1 (=first relay node) and UE2-R);
measure, at the first relay node, the first link quality and the second link quality (Fig. 5A, [0173]: measurement includes RSRP, RSRQ, or RSCP. [0177]: UE1 measures cells identified in the list included in the MeasConfig IE in step s515. [0174]: the list includes list of base station cells and/or relaying mobile telephone cells, such as UE2-R and UE3-R. [0178]: UE1 reports information of cells including any UE-R cells, such as UE2-R=-50dBm and UE3-R=-30dBm. [0248]: instead of measuring RSRP of cells, RSRP measurement can be configured for relays. Note: UE1 measures RSSI between UE1 and UE2-R (=first link quality) and UE1 and UE3-R (=second link quality));
determine, at the first relay node, whether the first link quality exceeds a threshold parameter and whether the second link quality exceeds a second threshold parameter (Fig. 5A, [0173]: configuration parameter includes event-triggered criteria for UE to report. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value. [0177]-[0178]: UE1 determines that at least one of the conditions has been met in step s517and reports in step s519 information of cells including any UE-R cells, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 has R0-R6 include threshold values (=threshold parameter and second threshold parameter)); and
receive at the base station and from the first relay node, a list of link measurements indicating the link quality for only those links determined to have a respective link quality that exceeds a respective threshold parameter ([0173], [0178]: UE1 sends measurement report to the eNB1 via UE2-R, wherein the report includes measurement results for UE-R cells based on event-triggered criteria, such as UE2-R=-50dBm and UE3-R=-30dBm, wherein the report includes information indicative that at least one of the configured events R0-R6 (=threshold) has occurred. [0025]: trigger event occurs when result of measurement meets or exceeds threshold value).
Delsol does not disclose wherein the measurement instructions comprise timing information identifying a timing for measuring the first link quality with the first relay node and a timing for measuring a second link quality with a second relay node; and generate a sounding signal at the first relay node at a time corresponding to the timing for measuring the first link quality with the first relay node; and stop sidelink transmissions at a time corresponding to the timing for measuring the second link quality with the second relay node; and wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types; and wherein the first link quality comprises a measurement of the sounding signal made during the timing for measuring the first link quality.
However, Kwon discloses wherein the measurement instructions comprise timing information identifying a timing for measuring the first link quality with the first relay node and a timing for measuring a second link quality with a second relay node (Fig. 2, [0037], [0039]-[0044]: AP sends measurement request frame to measurer STA1 which includes information for measuring SNR, RSSI, Note: first link quality with first relay node is RSSI between STA1 and STA2 and second link quality with second relay node is RSSI between STA1 and STA3); 
generate a sounding signal at the first relay node and at a time corresponding to the timing for measuring the first link quality with the first relay node (Fig. 2, [0044]: every STA sends reference packet during RAW period at its own defined time slot. [0043]: reference packet is sounding signal);
wherein the first link quality comprises a measurement of the sounding signal made during the timing for measuring the first link quality (Fig. 2, [0039]-[0040]: STA1 measures based on series of time windows in periodic manner, where the information related to start time of measurement window is indicated as to when to measure a reference signal. Note: STA1 measures RSSI to STA2 (=first link quality) at a different time when STA1 measures RSSI to STA3 based on the series of time windows and when STA2 and STA3 send their sounding signal during RAW period at its own defined time slot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to measure RSSI during specific time windows instructed in the measurement request from the AP, where every STA sends a sounding signal during a specific RAW period at its own defined time slot, as taught by Kwon.

Delsol in view of Kwon does not disclose stop sidelink transmissions at a time corresponding to the timing for measuring the second link quality with the second relay node; and wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types.
However, Lee discloses stop sidelink transmissions at a time corresponding to the timing for measuring the second link quality with the second relay node ([0238]-[0240]: AP sends a DRAW to prohibit STA from performing transmission for relay transmission duration. DRAW are also sent to relay AP to disallow transmission in transmission duration of another relay).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE1 when measuring RSRP, RSRQ, or RSCP to UE3-R, as taught by Delsol, to disallow transmission in transmission duration of another relay, as taught by Lee. 
Doing so efficiently allocates limited spectrum resources across the multiple relay environment while reducing interference between nodes.
Delsol in view of Kwon and Lee does not disclose wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types.
However, Moberg discloses wherein the first parameter and the second parameter are determined based on a first type of the first relay node and a second type of the second relay node, respectively, the first type is different from the second type, and different threshold parameters are assigned to the different types ([0030]: different types of repeaters have different value of G_max, where G_max is determined by received signal power. [0066]: mobile terminals may rely on more than one repeaters for UL/DL transmission. [0077]: mobile terminals measure CQI to repeaters). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 3-1 when it measures RSRP, RSRQ, or RSCP for cells identified in the list, as taught by Delsol, to use different values for different types of repeaters, as taught by Moberg.
Doing so provides a dynamically settable G_max allowing those skilled in the art to vary the value as needed or desired (Moberg: [0030]).

	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (US 2015/0312788 A1) in view of Kwon et al. (US 2014/0056163 A1), Lee et al. (US 2015/0327265 A1), Moberg et al. (US 2011/0053602 A1), and Park et al. (US 2013/0178150 A1).

Regarding claim 18, Delsol in view of Kwon, Lee, and Moberg discloses all features of claim 16 as outlined above. 
Delsol further discloses wherein identifying a timing for measuring the first link quality with the first relay node (Fig. 5A, [0177]: UE1 measures cells identified in the list included in the MeasConfig IE in step s515. [0254]: step s515 is repeated at predefined intervals. Note: UE1 measures RSSI between UE1 (=first relay node) and UE2-R). 
Delsol in view of Kwon, Lee, and Moberg does not disclose comprises negotiating measurement timing for measurement with at least one other relay node in the list. 
However, Park discloses comprises negotiating measurement timing for measurement with at least one other relay node in the list (Fig. 6: [0058-0060]: node A and node D correspond to a first relay node and a second candidate relay node; and where a candidate relay node is negotiated to include active time indication information signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE1 when measuring RSSI, as taught by Delsol, to include the relay node controlling/negotiating techniques, as taught by Park. 
One would be motivated to make the modification support the updating of optimal relay node links as taught by Park [0060].

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris, can be reached on (571)272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478         

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478